      Case 1:20-cv-02447-CC Document 1-3 Filed 06/08/20 Page 1 of 2




              EXHIBIT C




70552392.v5
          Case 1:20-cv-02447-CC Document 1-3 Filed 06/08/20 Page 2 of 2
                FOR SETTLEMENT PURPOSES ONLY – PROTECTED BY FRE 408




                                                           101 Park Avenue, 17th Floor
                                                           New York, NY 10178
                                                           Tel (212) 878-7900 Fax (212) 692-0940
                                                           www.foxrothschild.com


                                                           DIANNA G. EL HIOUM
                                                           Direct No: 212.878.7967
May 26, 2020                                               E-mail: delhioum@foxrothschild.com



Christopher Woods                                    VIA E-MAIL: chris@crosscanyonarms.com
President                                                Confirmation Copy Via Certified Mail,
True Position, Inc.                                                  Return Receipt Requested
1010 West Kershaw Street
Ogden, UT 84401

Re:    Notice of Termination

Dear Mr. Woods:

As you know, a dispute over the Exclusive License Agreement (“the Agreement”) effective January
22, 2019 between Hill & Mac Gunworks, LLC (“HMG”) and True Position, Inc. (“True Position”) has
been ongoing between HMG and True Position for several months, including discussions between
Senior Executives of the two respective companies (e.g., you and HMG’s co-owner, Hill Redwine)
that began on or before January 13, 2020, as well as a recent mediation that was conducted over
two days – May 5, 2020 and May 14, 2020. Yet, the matter remains unresolved.

Accordingly, pursuant to Section 8.3 of the Agreement, this letter serves as formal Notice of
Termination for Failure to Timely Resolve Dispute; and the Agreement shall terminate ten (10)
days after the mailing date of the confirmation copy of this letter.

We remain open to continuing settlement discussions following termination.

Very truly yours,




Dianna G. El Hioum

cc:    Hill Redwine
       Mac Steil
       Steven D. Henry (shenry@foxrothschild.com)
       Matthew G. Koyle (matthew@koylelaw.com)
